DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 11/30/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 1-4, 7, and 10 have been amended.  Claims 5, 6, and 8 have been cancelled. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The rejections of claims 1-4, 7, and 9-13 under 35 U.S.C. § 112(b) have been withdrawn. 
The rejections of claims 5, 6, and 8 under 35 U.S.C. §§ 112(a) and 112(b) are rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-9, filed 11/30/2021, with respect to rejection of claims 1-4, 7, and 9-13 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 1-4, 7, and 9-13 under 35 U.S.C. § 112(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for classifying dynamic or static objects in a surrounding area, comprising: generating sound signals with at least one sensor over a defined time period, the generated sound signals emitted into the surrounding area; detecting sound echoes, based on the emitted sound signals, with the at least one sensor in order to generate measurement data, the sound echoes reflected by an object in the surrounding area; receiving the measurement data with a control device operably connected to the at least one sensor; recording the received measurement data in a two-dimensional array; extracting at least one echo trace from the two-dimensional array, the at least one echo trace based on the object; determining a relative speed of the object with respect to the at least one sensor using a derivative over time of the at least one echo trace; and classifying the object as either a dynamic object or a static based on the determined relative speed.
The claimed limitations as recited in combination in independent claim 1, in particular, “recording the received measurement data in a two-dimensional array; extracting at least one echo trace from the two-dimensional array, the at least one echo trace based on the object; determining a relative speed of the object with respect to the at least one sensor using a derivative over time of the at least one echo trace,” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Inoue et al. (US 8,686,875), teaches a parking support device that includes a data extraction unit that traces detection point data and determining a data point curve (Abstract; col. 8, lines 15-17). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular, “recording the received measurement data in a two-dimensional array; extracting at least one echo trace from the two-dimensional array, the at least one echo trace based on the object; determining a relative speed of the object with respect to the at least one sensor using a derivative over time of the at least one echo trace”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645